  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BETTY MCCALL,                         )
individually, and as                  )
parent and next friend of             )
J.M., a minor,                        )
                                      )
     Plaintiff,                       )
                                      )         CIVIL ACTION NO.
     v.                               )          2:21cv147-MHT
                                      )               (WO)
DAVIS HOME & DEVELOPMENT,             )
LLC, d/b/a Cliff Davis                )
Home Center; et al.,                  )
                                      )
     Defendants.                      )

                                    ORDER

    It is ORDERED that:

    (1) The motion to compel non-binding mediation and

binding arbitration (Doc. 4), which is unopposed, is

granted.

    (2)     This    case      is    stayed    pending      mediation    and

arbitration        of   all    claims        alleged      in   plaintiff’s

complaint    (doc.      1-1)       pursuant    to   the    terms   of   the

limited warranty (Doc. 4-3) and multiparty arbitration

agreement (Doc. 4-2).
    (3) On or before the second Monday in January and

July of each year starting in 2022, counsel for the

parties are to file a report as to the status of the

arbitration proceedings.

    The clerk of court is DIRECTED to close this matter

administratively until further notice of the court.

    DONE, this the 30th day of June, 2021.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
